Citation Nr: 0015723	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  92-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (original) evaluation for a 
left wrist disability (residuals of fracture of left radial 
head with valgus deformity), currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable or higher (original) 
evaluation for residuals of fracture, right ring finger.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






INTRODUCTION

The appellant served on active duty from February 1966 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this claim as to 
the issues listed on the title page in September 1992, June 
1995 and November 1998.


FINDINGS OF FACT

1.  The medical evidence of record shows that the appellant 
has impaired range of motion/gripping function with pain 
complaints due to the severity of the in-service injuries to 
his left wrist and right ring finger.

2.  The appellant has not required frequent hospitalizations 
for his left wrist and right ring finger disabilities, nor is 
it shown that these disabilities cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The appellant's left wrist disability is no more than 20 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5212 (1999).

2.  The appellant's right ring finger disability is no more 
than noncompensably disabling pursuant to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 5299-5226 (1999).

3.  Application of extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claims are well grounded 
based on his complaints and medical records on file.  
38 U.S.C.A. § 5107(a) (West 1991) and Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Further, the Board finds that the 
appellant has not been prejudiced by the RO's or the Board's 
description of these claims as "increased ratings" even 
though the appeal was perfected to the Board from his July 
1991 original claim seeking entitlement to service connection 
for the disabilities at issue herein.  Upon review of the 
procedural history, it is found that throughout the pendency 
of the appeal, based on evidence received as a result, the RO 
has evaluated all the disabilities in question effective from 
the date of original entitlement in July 1991, and hence, 
there was no need to address the question of staged ratings 
for these disabilities.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Moreover, although the appellant was awarded an increased 
evaluation for his left wrist disability during the pendency 
of this appeal, this claim remains in appellate status 
because he has not withdrawn it and less than the maximum 
available benefits have been awarded.  See AB v. Brown, 
6 Vet. App. 25 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); Quarles v. Derwinski, 
3 Vet. App. 129, 139 (1992) (failure to consider section 4.40 
improper when that regulation made potentially applicable 
through assertions and issues raised in record).  Hence, an 
increased schedular rating for the appellant's wrist and 
finger disabilities may be in order (1) pursuant to the 
relevant schedular criteria, i.e., notwithstanding the 
etiology or extent of his pain complaints, if the medical 
examination test results reflect findings which support 
higher ratings pursuant to the delineated schedular criteria, 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups, and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

Service medical records reflect that the appellant injured 
his left wrist and right ring finger in separate incidents 
playing softball.  He fractured his left radial head of the 
left wrist in April 1968, and sustained a nondisplaced 
fracture of the mid shaft of the fourth metacarpal of the 
right hand in March 1969.  He sustained another injury in 
June 1971 to the right ring finger - a spiral fracture of the 
proximal phalanx.  The discharge physical examination was 
negative for any complaints or findings with respect to these 
injuries.  As alluded to above, the appellant did not file 
his original claim of service connection for these 
disabilities until July 1991, nearly twenty years later.  
Service connection was established for the left wrist and 
right ring finger fractures by rating decision in October 
1991, at which time noncompensable (zero percent) ratings 
were assigned for each disability.  The left wrist disability 
was recently increased from 10 percent to 20 percent 
disabling by rating decision in December 1999.

There is no record of regular medical care in the post 
service years for either the left wrist or right ring finger, 
and medical records obtained from the Social Security 
Administration (SSA) reflect that he was awarded disability 
benefits from that agency in 1995 for non-related medical 
disorders.  He was seen on one occasion in April 1999 by a 
private physician for left wrist and back pain, at which time 
the examiner noted mild to moderate tenderness and a slight 
amount of crepitus with range of motion in the left wrist; 
the assessment was wrist arthritis (although the examiner 
noted that no x-rays were taken at that time).  The most 
extensive medical treatment and evaluation of the appellant's 
left wrist and right ring finger disabilities has instead 
been limited to VA compensation examinations conducted over 
the lengthy course of this appeal.  He was originally 
evaluated in September 1991 and November 1992, but in its 
remand of November 1998, the Board found these examinations 
inadequate for rating purposes.  As a result, the appellant 
was examined for a third time in November 1999 at the VA 
Medical Center in Mountain Home, Tennessee.  In connection 
with this examination, the claims folder was made available 
to the examining physician  See Notice of Temporary Transfer 
of Veterans Records, dated October 12, 1999.

On examination in November 1999, the appellant reported 
complaints of pain in his left wrist which he described as 
ranging in severity from 1-10/10 (zero representing no pain 
and 10 maximum pain) on a daily basis.  He also reported that 
he had weakness, stiffness, swelling, a sense of instability 
and easy fatigability/low endurance in the left wrist, which 
restricted his ability to lift more than 10 pounds.  He 
further reported restricted range of motion in the left 
wrist.  Regarding his right ring finger, the appellant 
complained of pain, ranging in severity from 0-5/10, and he 
indicated that activities such as writing significantly 
aggravated his condition.  He also reported complaints of 
weakness, stiffness, swelling, a sense of instability and 
easy fatigability/low endurance in the ring finger, which 
restricted ability to lift and carry objects in his right 
hand.  He further stated that he had problems such as 
grasping and pulling with his right hand and pushing objects 
with his left hand due to his disabilities.  He indicated 
that he when he aggravated either his hand or wrist, he 
alleviated his symptoms with rest and medication.  Regarding 
his employment situation, the appellant reported that he had 
been retired since 1993 from office work because of his wrist 
and back pain problems.

Clinical findings on the November 1999 VA examination 
disclosed that the appellant was right-hand dominant and that 
he had impaired range of motion in his left wrist compared to 
his right wrist.  Further, it was noted that he had 
diminished grip strength on the left (3/5) compared to the 
right (4/5).  Examination of his right hand revealed no 
obvious atrophy of the musculature of the hand, and on 
flexion range of motion, the appellant could move the fingers 
of his right hand to within a half inch of the palmer crease 
(which was actually better than flexion on the left side - to 
within one inch for the fingers of the left hand).  However, 
he had some impaired range of motion in the joints of the 
ring finger (the distal interphalangeal (DIP), proximal 
interphalangeal (PIP) and metacarpophalangeal (MCP) joints).  
Review of the x-rays taken of the left wrist and right ring 
finger disclosed an old non-union of the distal ulnar styloid 
with degenerative disease of the carpus of the left wrist, 
and a healed fracture involving the proximal phalanx of the 
ring finger with mild degenerative joint disease of all 
fingers of the right hand.  Based on these findings, the 
examiner offered the following clinical impression:

Left wrist is a chronic non-union of the 
distal styloid of the ulna with resultant 
degenerative arthritis of the wrist which 
has resulted in profound loss of function 
both in strength and dexterity.

In regard to the right hand, status post 
fracture of the proximal phalanx of the 
right ring finger[,] although the patient 
indicated he believed he had a metacarpal 
fracture, there appeared to be no old 
metacarpal fracture.  However, it should 
be noted that the patient has significant 
functional loss both of strength and 
dexterity of the right hand.

Additionally, the examiner offered the following commentary 
regarding functional impairment caused by these disabilities:

The fact that this individual has such 
diminished grip strength of 4/5 in the 
right hand and 3/5 in the left hand 
indicates that this patient has extreme 
difficulty in carrying out daily 
activities.  We would anticipate that his 
problems would continue to intensify with 
further loss of function and dexterity.  
It should be noted that the patient was 
unable to grasp and support a textbook.  
This again would support the fact that 
the patient's functional capability is 
extremely poor because of these two 
injuries.

As alluded to above, the RO increased the schedular 
evaluation assigned to the left wrist disability from 10 
percent to 20 percent by rating decision in December 1999 
based on the aforementioned examination findings.  However, 
no change in the zero percent rating assigned to the right 
ring finger disability was deemed warranted.

Left Wrist Disability

According to the Rating Schedule, the Board concludes that 
the findings detailed above are most consistent with a 20 
percent under the applicable schedular criteria for 
impairment of the radius manifested by increased range of 
motion loss due to pain complaints and functional loss.  The 
November 1999 examination disclosed that the appellant had 
impaired range of motion in his left wrist compared to his 
right wrist and that he had diminished grip strength on the 
left (3/5) compared to the right (4/5).  In addition, x-rays 
showed an old non-union of the distal ulnar styloid with 
degenerative disease of the carpus of the left wrist.  
Accordingly, as the left wrist disability was clearly shown 
on this examination to involve pain complaints and functional 
loss caused by a nonunion of the distal ulnar styloid, it 
appears the RO was correct in awarding the 20 percent rating 
under Diagnostic Code 5212.  38 C.F.R. § 4.7 (1999).
However, a higher rating (above 20 percent) is clearly not in 
order pursuant to the schedular criteria as there is no 
medical evidence showing that his left wrist disability 
involves wrist or elbow ankylosis (Code 5214), nonunion of the 
radius or ulna with loss of bone substance (1 inch or more) 
and marked deformity (Codes 5211 and 5212), or other 
significant disability as the result of impairment of 
supination or pronation of the left forearm (Code 5213).  The 
latter diagnostic code would require medical evidence showing 
impairment of supination and pronation manifested by loss of 
bone fusion causing the hand to be fixed in supination or 
hyperpronation (30 percent rating); while he has some impaired 
range of motion in the left wrist, it was not shown on the 
1999 examination (or by any other medical evidence of record) 
that his hand was "fixed" in supination or hyperpronation).  
He can clearly move his let wrist, but he experiences pain and 
functional loss with use such as pushing off with his left 
hand and picking up objects weighing more than 10 pounds.  The 
RO granted the 20 percent rating in December 1999 based 
essentially on these complaints and accounts of functional 
loss.

The appellant's pain complaints in his left wrist do not 
warrant an increased rating above the now assigned 20 percent 
schedular level under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
"additional" range-of-motion loss in the wrist due to pain 
on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination.  Indeed, although it 
was noted on the recent 1999 VA examination that the appellant 
had functional loss due to pain with range of motion, the 
Board notes that such findings were considered as the primary 
positive evidence to support an increased level of strain 
impairment under the schedular criteria, as detailed above.  
Thus, it cannot be said that the appellant has "additional" 
range-of-motion loss under 38 C.F.R. § 4.40 because the 
schedular criteria as applied to the facts in this case 
encompasses an increased level of impairment due in 
significant part to pain on use of the left hand in such 
activities has pushing and lifting.  Thus, it is the Board's 
judgment that to award increased compensation for these 
symptoms would in effect violate the anti-pyramiding 
provisions under 38 C.F.R. § 4.14.  The examiner in November 
1999 specifically related that the appellant's functional loss 
due to pain with range of motion loss was present with use of 
the left hand to perform functions requiring strength and 
dexterity and hence, the schedular criteria under Code 5212 
were used by the RO to support the increased rating to 20 
percent.  Thus, to find entitlement to further increased 
disability compensation under 38 C.F.R. § 4.40 would in the 
opinion of the Board violate the anti-pyramiding provisions 
because these findings would be overlapping or duplicative in 
nature in light of consideration of even higher ratings under 
section 4.40.

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating above the now assigned 20 percent 
level based on findings of "additional functional loss" in 
the appellant's left wrist that is evidently caused by his 
pain complaints or due to weakness or incoordination.

Right Ring Finger

Disabilities involving a single finger, excluding the thumb, 
are rated on the basis of impairment caused by ankylosis 
under Diagnostic Codes 5225-5227.  For the major extremity, 
applicable here because the appellant is right-hand dominant, 
maximum ratings of 10 percent are assigned for either 
favorable or unfavorable ankylosis of the index and middle 
fingers, while ankylosis of the ring or little finger is 
rated noncompensable (zero percent).  The appellant's 
disability may also be rated under Diagnostic Code 5010 for 
arthritis due to trauma, as it is shown by the evidence that 
his residuals are manifested only by arthritic changes in the 
joints of the right hand.  See 38 C.F.R. §§ 4.20, 4.27 
(1999).  Code 5010 specifies that traumatic arthritis is to 
be rated under the criteria for degenerative arthritis.  
Degenerative arthritis, if substantiated by x-ray findings, 
is rated pursuant to the criteria given under Diagnostic Code 
5003 which provides for rating the disability on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of ratable 
limitation of motion, a 10 percent rating applies where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
requires x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  The ratings based on x-ray 
findings are not to be combined with ratings based on 
limitation of motion.

Notwithstanding the above-cited schedular criteria, 38 C.F.R. 
Part 4 provides that in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is entitled to no more 
than the currently assigned zero percent evaluation for the 
right ring finger.  His complaints of pain and functional 
impairment caused by weakness and stiffness in the ring 
finger of his right hand noted by the record in this case, 
have been considered; however, the Board assigns the greater 
weight of probative value to the objective medical evidence, 
in particular, the recent VA examination conducted in 
November 1999.  Clinical findings on the 1999 VA examination 
were essentially negative except for some impaired range of 
motion loss in the interphalangeal joints and slightly 
decreased grip strength (4/5), with x-rays showing mild 
degenerative changes in all fingers of the right hand.  The 
examiner found no evidence of atrophy and reported no other 
significant findings regarding the ring finger.  By reason of 
these findings, the Board concludes that the disability 
picture presented does not support a compensable or higher 
rating under any of the potentially applicable diagnostic 
codes for the right hand.  In the absence of clinical 
evidence of same as shown on the VA examinations of record, 
the appellant's ring finger disability is not entitled to a 
compensable or higher rating pursuant to schedular criteria 
for impairment manifested by favorable or unfavorable 
ankylosis (Codes 5225-5227).  While it was shown on the 1999 
examination that he had some limited range of motion in the 
interphalangeal joints of the ring finger, there is no 
medical evidence of record which shows that the appellant's 
finger is frozen (ankylosed) in either a favorable or 
unfavorable position.
In addition, although the recent x-rays substantiate that he 
has some mild degenerative changes in all fingers of his 
right hand, a compensable rating under Code 5003-5010 is not 
otherwise in order because it is not shown that such 
degenerative changes involve 2 or more major joints or 2 or 
more minor joint groups as defined under 38 C.F.R. § 4.45(f) 
(1999).  According the definition given under section 
4.45(f), the DIP, PIP and MCP joints affected by the 
degenerative changes in the ring finger of the right hand 
would only represent one minor joint group, which therefore, 
would not warrant entitlement to a 10 percent rating under 
Code 5003.  Therefore, for purposes of ratable functional 
impairment, application of 38 C.F.R. § 4.31 would preclude 
entitlement to a compensable or higher rating.

Further, as there is no evidence that the appellant has 
sought in/outpatient treatment for the right hand in the 
recent or remote past following service, entitlement to an 
compensable or higher original rating is not otherwise shown 
pursuant to the general rating policy under 38 C.F.R. § 4.10 
which contemplates that disabilities impair the individual's 
ability to function under the ordinary conditions of life.  
The Board notes that the diagnostic impressions noted on the 
1999 VA examination included the examiner's comments 
regarding "significant functional impairment" due to 
strength and dexterity loss in the right hand; however, the 
Board would like to make clear that the description of his 
disability in these terms is not the only evidence to be 
considered that will determine the outcome of this claim.  
What matters is that the medical findings of record are 
insufficient to warrant greater than a zero percent 
evaluation for the right ring finger under the schedular 
standards.  38 C.F.R. § 4.31.  Thus, for purposes of 
entitlement to Government benefits, VA recognizes that his 
ring finger disability does not involve any impairment of 
earning capacity of what he could earn in civilian 
occupations.  See 38 C.F.R. § 4.1 (1999).  Indeed, the 
evidence shows that he retired in 1993 from office work due 
to his wrist and back problems; there is no evidence which 
shows that he was ever impaired in terms of earning capacity 
due to the old fracture of his ring finger, which as noted 
above has not been shown to have been treated since he 
originally injured it in service.  Hence, awarding a 
compensable rating solely on the examiner's comments on the 
1999 examination is clearly not warranted given that he does 
not meet any of the schedular standards for a compensable 
rating.  In effect, the schedular criteria mandate that his 
disability in the ring finger must produce greater functional 
impairment than is presently shown medically to be considered 
as causing earning capacity impairment under section 4.1.  In 
summary, the Board finds that entire record on appeal, aside 
from his contentions, does not reflect actual impairment of 
earning capacity as a result of the right ring finger 
disability.

Further, the Board finds that the appellant's ring finger 
disability does not warrant an increased rating under 
38 C.F.R. §§ 4.40 and 4.45.  Aside from his complaints, the 
clinical findings of record do not reflect impairment that 
warrants a schedular compensable or higher rating.  Thus, to 
find entitlement to further increased disability compensation 
under 38 C.F.R. § 4.40 would in the opinion of the Board 
violate the anti-pyramiding provisions because these findings 
would be overlapping or duplicative in nature in light of 
consideration of compensable or higher ratings under section 
4.40.  Accordingly, the Board concludes that a preponderance 
of the evidence is against a finding of "additional 
functional loss" in his right ring finger that is due to his 
pain complaints.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
disability rating for the right ring finger disability is not 
warranted, based on the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

Other Considerations

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings for the appellant's service-connected left wrist and 
right ring finger disabilities adequately reflect the level 
of impairment pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating these disabilities under different diagnostic 
codes.  The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that the ratings now 
assigned for these disabilities are appropriate.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The appellant's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the medical 
findings noted on the 1999 VA examination are more probative 
to the outcome of this appeal.  It should be emphasized that 
the diagnoses and clinical findings rendered on the recent 
1999 VA examination are consistent with the appellant's 
medical history, and are essentially uncontradicted by any 
other medical evidence of record.  The appellant is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his left wrist 
and right ring finger are specifically outweighed by the 
medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO in this case 
considered this regulation but concluded that referral was 
not necessary.  The Board agrees.  In this regard, the Board 
finds that the schedular criteria and evaluations assigned 
for the appellant's left wrist and right ring finger 
disabilities are not inadequate.  Therefore, it does not 
appear that he has an "exceptional or unusual" disability 
of the left wrist or right ring finger to the extent that the 
schedular standards are inadequate to properly rate either 
disability.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required hospitalization in the remote or recent past for 
these disabilities.  In addition, there is no record of 
significant or regular outpatient treatment for either 
disability; it is not shown that he has ever required surgery 
or other significant medical interventions for the left wrist 
or ring finger of the right hand.  Hence, it does not appear 
that he has an exceptional disability manifested by frequent 
hospitalizations.  With respect to employment, it is noted 
that the appellant is currently unemployed, having retired in 
1993 due to a back injury sustained on the job.  SSA records 
in the file also show that he began collecting disability 
benefits from that agency in 1995 due to impairment caused by 
unrelated medical conditions.  In view thereof, the Board 
finds that the overall picture presented by the evidence in 
the claims folder does not actually reflect "marked 
interference" in employment due specifically to the left 
wrist and right hand disabilities.  Thus, in the absence of 
any evidence which reflects that either disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating 
on the basis of employment handicap is not in order.

Finally, with respect to the appellant's claims addressed 
above, and for the reasons discussed pertinent thereto, the 
Board finds that the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulation.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

An original evaluation above 20 percent for the appellant's 
left wrist disability is denied.

A compensable or higher original evaluation for the 
appellant's right ring finger disability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

